            Case 1:20-cv-02398-LGS Document 26 Filed 07/16/20 Page 1 of 1
                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
--------------------------------------------------------------X             DATE FILED: July 16, 2020
 YOSHIA WEISS                                                 :
                                                              :
                                                              :
                                             Plaintiff(s), :    20 Civ. 2398 (LGS)
                                                              :
                           -against-                          :       ORDER
                                                              :
 EQUIFAX INFORMATION SERVICES, LLC, :
 et al.                                                       :
                                                              :
                                             Defendant(s), :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, United States District Judge:
                                   Plaintiff and Equifax Information Services, LLC
                                            xxxxx have reached a settlement in principle in
       The Court has been informed that the Parties

this case. Accordingly, it is hereby ORDERED that this action is dismissed without costs and
                                                            with respect to Equifax Information Services, LLC
without prejudice to restoring the action to the Court’s calendar,^ provided the application to

restore the action is made within thirty (30) days of this Order. Any application to reopen filed

after thirty (30) days from the date of this Order may be denied solely on that basis. Any
                  with respect to Equifax Information Services, LLC
                  ^
pending motions are DISMISSED as moot, and all conferences are CANCELED.


Dated: July 16, 2020
       New York, New York
